Name: Commission Delegated Directive 2014/109/EU of 10 October 2014 amending Annex II to Directive 2014/40/EU of the European Parliament and of the Council by establishing the library of picture warnings to be used on tobacco products Text with EEA relevance
 Type: Directive_DEL
 Subject Matter: culture and religion;  marketing;  health;  consumption;  agri-foodstuffs
 Date Published: 2014-12-17

 17.12.2014 EN Official Journal of the European Union L 360/22 COMMISSION DELEGATED DIRECTIVE 2014/109/EU of 10 October 2014 amending Annex II to Directive 2014/40/EU of the European Parliament and of the Council by establishing the library of picture warnings to be used on tobacco products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/40/EU of the European Parliament and of the Council of 3 April 2014 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco and related products and repealing Directive 2001/37/EC (1), and in particular Article 10(3)(b) thereof, Whereas: (1) Article 10 of Directive 2014/40/EU provides that each unit packet and any outside packaging of tobacco products for smoking is to carry combined health warnings unless exempted in accordance with Article 11. The combined health warnings are to contain, inter alia, one of the text warnings listed in Annex I and a corresponding colour photograph specified in the picture library in Annex II to that Directive. (2) Directive 2014/40/EU also empowers the Commission to adopt delegated acts to establish and adapt the picture library in Annex II taking into account scientific and market developments. (3) Therefore, Annex II to Directive 2014/40/EU should be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 2014/40/EU is replaced in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 20 May 2016 at the latest. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 20 May 2016. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 10 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 127, 29.4.2014, p. 1. ANNEX ANNEX II Picture Library (of combined health warnings) (referred to in Article 10(1)) Set 1 Set 2 Set 3